People v Villanueva (2016 NY Slip Op 04739)





People v Villanueva


2016 NY Slip Op 04739


Decided on June 15, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JOHN M. LEVENTHAL
THOMAS A. DICKERSON
L. PRISCILLA HALL, JJ.


2011-08205
 (Ind. No. 6244/09)

[*1]The People of the State of New York, respondent,
vTerrance Villanueva, appellant.


Terrance Villanueva, Romulus, NY, appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove, Solomon Neubort, and Gamaliel Marrero of counsel), for respondent.
Lynn W. L. Fahey, New York, NY (David P. Greenberg of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 17, 2014 (People v Villanueva, 123 AD3d 951), affirming a judgment of the Supreme Court, Kings County, rendered August 18, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
DILLON, J.P., LEVENTHAL, DICKERSON and HALL, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court